Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered September 30, 1994, convicting defendant, after a nonjury trial, of assault in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent prison terms of 4 to 8 years and 1 year, respectively, unanimously affirmed.
Upon the existing record, we conclude that defendant received effective assistance of counsel. Counsel’s decision not to pursue a Sandoval hearing created no prejudice in this non-jury trial (People v Watson, 162 AD2d 360). Contrary to defendant’s conclusory argument on appeal, we find that counsel vigorously pursued the defense of justification. Defendant’s contention concerning the mandatory surcharge is premature (People v Ramirez, 165 AD2d 656, lv denied 77 NY2d 881). Concur—Murphy, P. J., Wallach, Rubin, Tom and Andrias, JJ.